UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


WUHAN ZHONGXIN IMPORT & EXPORT
COMPANY LTD, A Chinese Corporate                  Case No. 1:19-cv-05703-WFK-RML
Entity,

       Plaintiff,
                                                  NOTICE OF MOTION TO DISMISS
       v.
                                                  FIRST AMENDED COMPLAINT
TITAN ALLIANCE IMPORT & EXPORT
CORP., A New York Corporation, and GARY
CHEUNG, a New York resident, and
HALIFAX OF PALISADE LLC, A New                    ORAL ARGUMENT REQUESTED
Jersey Limited Liability Company licensed to
do business in New York, and JAEL SHIM
a/k/a JERRY SHIM and d/b/a HALIFAX OF
PALISADE LLC and d/b/a HALIFAX LLC
and d/b/a HALIFAX DENIM LLC, a New
Jersey resident.

                Defendants.



       PLEASE TAKE NOTICE that upon the accompanying Memorandum of Law, dated

April 17, 2020, and all proceedings had herein, Defendants Titan Alliance Import & Export

Corp. and Gary Cheung, pursuant to Federal Rules of Civil Procedure Rules 9(b) and 12(b)(6),

will move this Court at the United States District Courthouse, 225 Cadman Plaza East Brooklyn,

New York 11201, before the Honorable William F. Kuntz, at a date and time designated by the

Court, for an Order dismissing Plaintiff’s First Amended Complaint with prejudice, along with

such other and further relief as the Court deems just and proper.

       PLEASE TAKE FURTHER NOTICE that, pursuant to the Order of the Honorable
William F. Kuntz, dated February 21, 2020, any opposing affidavits and memoranda of law shall

be served on or before May 15, 2020 at 5:00 p.m., and any reply affidavits and memoranda of

law shall be served on or before May 29, 2020 at 5:00 p.m.


Dated: April 17, 2020
       New York, NY

                                                             REED SMITH LLP

                                                   By: /s/ Nana Boyer
                                                       Nana Boyer
                                                       599 Lexington Avenue
                                                       New York, NY 10022
                                                       Tel.: (212) 521-5400
                                                       Fax: (212) 521-5450
                                                       nboyer@reedsmith.com

                                                         Attorneys for Defendants
                                                         Titan Alliance Import & Export
                                                         Corp. and Gary Cheung

TO:    Kevin Kerveng Tung, Esq.
       KEVIN KERVENG TUNG, P.C.
       Queens Cross Business Center
       136-20 38th Ave., Suite 3D
       Flushing, New York 11354
       Tel: (718)-939-4633

       Attorneys for Plaintiffs




                                             -2-
